                                                                          FILED
              UNITED STATES DISTRICT COURT FOR THE EASTERN               APR 2 7 2020
                          DISTRICT OF NORTH CAROLINA                PETERA.MOORE,JR.,CLERK
                                                                     US DIST~OURT, EDNC
                                                                   BY      3f't;E>-- DEP CLK
UNITED STATES OF AMERICA                      Case :1: P417t:Jd2-CR-00065D-001
      -RESPONDENT-
              v.
VICTOR ANDRADE CANTU
   -PETITIONER-


                              EMERGENCY MOTION
             FOR VICTOR ANDRADE CANTU COMPASSIONATE RELEASE/
                           REDUCTION IN SENTENCE.



                               1. INTRODUCTION.
   In 2009, Scotland released the Lockerbie bomber, Abdel Baset Ali
Al-Megrahi, on compassionate grounds sparking significant contro-
versy over the use of compassionate release After serVing approx-
imately eight years in prison for the bombing of Pan-Am Flight

103, which killed 270 people, including 189 Americans, the convicted
terrorist was released because he met the criteria for compassion-
ate release based on his terminal diagnosis of prostate cancer.
"Lockerbie convict returns to jubilant welcome," New York Times
                                 I                '


(Aug. 21, 2009); https://www.nytimes.com/2Q09/08/21Lockerbie.html.
The case of Al-Megrahi and Victor Andrade Cantu could not be more
different --different jurisdictions, different crimes; However,
the release of the Lockerbie bomber raises :two fundamental questions
at the heart of this request: (1) What are the limits of compassion-
ate release?, and (2) When is it       appropria~e    to release a debili-
tating -0r   t~rminally   ill prisoner?


         Case 4:12-cr-00065-D Document1 260 Filed 04/27/20 Page 1 of 9
   A term of imprisonment that constituted just and proportionate

punishment at the time of sentencing may become disproportionately

severe based on changed circumstances, such as terminal illness

or a serious debilitating illness. Congress clearly contemplated

this scenario when it enacted the "First Step Act of 2018", Pub.

L. 115-391, 132 Stat, 5194, 5239 (Dec.21, 2018), in partial res-

ponse to the Bureau of Prisons ("BOP") minimal use of the com-

pas.sionate release program.

   When this court sentenced Victor Andrade Cantu ("Victor''), it

was clear that Victor's thirteen(13)-year sentence was symbolic

for two reasons; Retribution and deterrence. Over the past eight(8)

plus years circumstances have changed. This court must now consider

whether keeping "Victor" incarcerated, in light of his debilita-

ting high blood pressure, and aristhmetic condition, and his vul-

nerability to COVID-19, is truly in furtherance of statutory

sentencing goals and our society's value and understanding of com-

passion.

Victor presents "Extraordinary and compelling reasons" for compa-

ssionate release, and the       BOP:~lails   to recognize that Victor meets

the criteria for a reduction in sentence based on his illness.

On March 26, 2020, congress approved the "Cares Act "I I Sec ti on

12003 of the Cares Act gave the BOP authority to immediately

recognize that COVID-19 presents "Extraordinary and compelling

circumstances" for those who are vulnerable to COVID-19. The

attorney general's April 3rd memorandum to the director of the

BOP to assess all "at risk inmates", has also fallen on blind

eyes and deaf ears. Even in the FCI Oakdale where the most reported

cases and deaths from COVID-19,, where Victor currently is an

inmate. A reduction in sentence would not minimize the severity of

           Case 4:12-cr-00065-D Document2 260 Filed 04/27/20 Page 2 of 9
his offense --his circumstances fall within the sentencing commi-
ssion's standards for a sentence reduction, and consideration of
18 U.S.C.S. 3553(a) factors do not outweigh        th~   indisputable fact
that "Victor" is at risk, or that he has already been punished
significantly for his crimes.
   Victor does not wish to dispute or minimize the severity of his
crimes. Now after over eight(8) years of incarceration and with the
current risks he now faces, Victor humbly asks this court for a
modicum of compassion.
              II. BACKGROUND FACTS FOR CONSIDERATION.
   01. On Qecember 21, 2018, the president signed the First Step
Act ("FSA") into law, removing a major obstacle from judicial
review of sentences to determine whether "Extraordinary and compe-
lling reasons" exist to permit a sentence reduction that is "su-
fficient but not greater than necessary", under 18 U.S.C.S. 3553(a),
First Step Act of 2018, Pub.L. 115-391, 132 Stat. 5194, 5239 (Dec.
21,2018). Under    FSA~   this court is afforded jurisdiction to make
the 3553(a) determination of whether Victor's over eight(8) years
in prison is sufficient, but not greater than necessary", to
accomplish the goals of sentencing.
                  A. HISTORY OF COMPASSIONATE RELEASE.
   02. Congress enacted the current compassionate          relea~e   statute,
18 U.S.C.S. 3582, as part of the Comprehensive Crime Control Act
("CCCA") of 1984. Section 3582(c) states that a district court can
modify a final term of imprisonment after consideration of 3553(a)
factors if "Extraordinary and compelling reasons warrant such a
reduction", 18 U.S.C.S. 3582(~)(1)(A)(i). In 1984, congress condi-
tioned the reduction of sentence on the BOP director moving for


                                   3
        Case 4:12-cr-00065-D Document 260 Filed 04/27/20 Page 3 of 9
the reduction; absent a BOP motion, sentencing courts had no auth-

ority to modify a prisoner's sentence for "Extraordinary and com-

pelling reasons", Id. Congress never defined what constitutes an

"Extraordinary and compelling reason" for resentencing under 3582(c)

but the legislative history indicates that congress expected courts

to grant relief persuant to statute in appropriate cases.

   03. One of congress's initial goals in passing the "CCCA" was

to abolish federal parole and create a "completely restructured

guidelines sentencing sys tern'."" S. Rep. No. 98-255 at 52, 53, n.

196 (1983). Yet, recognizing that parole historically played a key

role in responding to changed circumstances, the senate committee

stressed how some individual cases may still warrant a second look

at resentencing, including "cases of illness, cases in which other

 extraordinary and compelling      circumstances justify a reduction    ;~

of an unusually long sentence." Id. at 55. Rather than having the

parole commission review every federal sentence, focused only on

an offender's rehabilitation, congress decided that section 3582(c)

could and would enable courts to decide in individual cases, if

"there is justification for reducing a term of imprisonment."

Id. at 56.

   04. Congress intended for the situations listed in section

3582(c) to act as "safety valves for modification of sentences"

to enable sentence reduction when justified by various factors

that previously could have been addressed through the (now abolish-'

ed) parole system. Id. at 121. This safety valve would "assure the

availability of specific review and reduction to a term of impri-

sonment for 'Extraordinary and compelling reasons' and [would

allow courts] to respond to change in the guidelines." Id. (alter-



        Case 4:12-cr-00065-D Document4 260 Filed 04/27/20 Page 4 of 9
ations added). Noting that this approach would keep "the sentencing
power in the judiciary where it belongs", rather than with the U.S.
parole commission, the statute permitted "later review of sentences
in particularly compelling situations". Id. In sum, congress via
3582(c)(1)(A) gave federal sentencing courts the equitable power
to correct sentences that --while lawful when originally imposed--
no longer make sense.
   OS. Victor received a two(2) point reduction persuant to 18
U.S.C.S. 3582(c)(2) and amendment 782 to the U.S. sentencing guide-
lines.
   That does not preclude Victor from a sentence reduction under
section 404 of the "First Step Act" ("FSA"), see: (eight circuit
review de Novo) United States V. Gamble, 683 F.3d 932, 933(8th
Cir. 2012)(Reviewing "de Novo the applicability of the [Fair sen-
tencing Act] to a defendant's case").
   Victor was convicted for distribution of cocaine, 21 U.S.C.S.
841(b)(1)(A). Afther the First Step Act of 2018 made the Fair
Sentencing Act retroactive, it changed the statutory range for
Victor's conviction based on drug quantity to 5 to 20 years, 21
U.S.C.S. 841(b)(1)(B)(2012). The count for which Victor was con-
victed was a "coverted offense"       under section 404 of the First
Step Act because: (1) it is a violation of a federal statute; (2)
The statutory penalties for which were modified by section 2 or 3
of the Fair Sentencing Act, see: United States V. McDonald, No.
19-1221(8th Cir. Dec.11, 2019). Thus, Victor is eligible for a
reduction based on the plain language of the Act. The           II   fact that
Victor received a sentence reduction based on a retroactive guide-
lines amendment, does not affect his eligibility for a reduction


                                     5
         Case 4:12-cr-00065-D Document 260 Filed 04/27/20 Page 5 of 9
under the First Step Act. The court here in considering a motion
for a reduced sentence under [section] 404 of the First Step Act
proceeds in two steps. First, the court here must decide whether
the defendant is eligible for relief under 404. Second, if the
defendant is eligible, the court must decide, in its discretion to
grant such a reduction'\\
   Victor is eligible for relief, because he was convicted for an
offense involving cocaine. He was sentenced ·-, ,in·:·. June df, 2014,
after. the supreme court decided, Dorsey V. United States, 567 U.S.
260(2012), and he continues to serve a sentence that is not fully
in accordance with the Fair Sentencing Act.
   B. The U.s. Sentencing commision concluded that 3582(c)(1)(A)'s
"Extraordinary and compelling reasons" includes, but not limited
to ill,   ~   elderly, or family circumstances.
   05. Congress initially delegated the responsability for deter-
mining what constitutes "Extraordinary and compelling reasons" to
the U.S. sentencing commission, see 28 U.S.C.S. 994(t)("the comm-
ission ... shall describe what should be considered extraordinary
and compelling reasons for sentence reduction, including the crite-
ria to be applied and a list of specific examples."). Congress
provided only one(1) limitation to that delegation of authority:
"[R]ehabilitation of the defendant alone shall not be considered
an extraordinary and compelling reason." 28 U.S.C. 994(T).
   06. The commission initially neglected its duty, leaving the
BOP to        fill the void and develop its own standards for extraor-
dinary and compelling reasons warranting resentencing under 3582
(c)(1)(A) modification --even for prisoners who met the objective
criteria-- The commission amended its policy statement, admonishing



          Case 4:12-cr-00065-D Document6 260 Filed 04/27/20 Page 6 of 9
the BOP to file motions for compassionate release, Whenever a
prisoner was found to meet the criteria in U.S.S.G. 1B1.13 U.S.
DOJ office of the inspector general, :the Federal Bureau of Prisons
compassionate relase program (Apr.2013); U.S.S.G. 1B1.13, App.
Note 4; see United States V. Dimasi, 220 F. Supp. 3d 173, 175
(D. Mass.2016)("Discussing the progression from the OIG report
to new ,, encouraging' guidelines").
   C. Congress changed the process for compassionate release through
the First Step Act based on criticism of the BOP's inadequate use
of its authority, returning to the federal judiciary the authority
to reduce sentences for "Extraordinary and compelling reasons."
   07. Only the BOP could move for a sentence reduction under
3582(c)(1)(A) before congress enacted the FSA, see: P.L. 98-473
(H.j.Res. 648), P.L. 98-473, 98 Stat, 1837(0ct.12,1984). Even if
the federal prisoner qualified under the sentencing commission's
definition of extraordinary and compelling reasons,, absent the
BOP motion, the sentencing court had no authority to reduce the
sentence. This led to several problems, (that is now even more
complicated).
   For example, the Department of Justice's office of the Inspec-
tor General (OIG) found that the BOP failed to provide adequate
guidance to staff on the criteria for compassionate release,
failed to set timelines for reviewing compassionate release           reque~·,

sts, failed to create formal procedures for informing prisoners
about compassionate release programs, April 2013. OIG# 1-2013-
006 at i,iv, [The OIG is accessible at https://oig.justice.gov/
reports/2013/e1306.pdf].
   08. The OIG concluded that "FBOP" does not properly manage the



                                   7 260 Filed 04/27/20 Page 7 of 9
        Case 4:12-cr-00065-D Document
compassionate release program, resulting in inmates who may be
eligible candidates for release not being considered. Id.; see:
Generally, Stephen R. Sady and Lynn Deffebach, second look resen-
tencing under 18 U.S.C.S. 3582(c) as an example of Bureau of
Prisons policies in over incarceration, 21 Fed. Sent. RPTR. 167
(Feb. 2009) and see also: Dept. of Justice_ Office of the Inspector
General, 'The impact of an aging inmate population on the Federal
Bureau of Prisons', evaluation and inspections division report,
15-05 at iii, 44-50(Rev. Feb. 2016).
  A bipartisan group of senators expressed concern with BOP's
continuing over-restrictive application of compassionate release in
2017, see: Letter to Dr. Thomas R. Kane, et al, August 3, 2017. And
just prior to the passage of the First Step Act, there were reports
 that BOP had not acted in a manner consistent with congressional
or sentencing commission intent to encourage broader application
of compassionate release, see: Christie Thompson, "Frail, old
and dying, but their only way out of prison is in a coffin, N.Y.
times (Mar.7,2018)_https://www.nytimes.com/2018/03/07/us/prisons-
compassionate-release-html.
   09. Congress heard those complaints. On December 21, 2018,
congress pass~d the FSA, which transformed the process for com-
passionate release under 3582(c)(1)(A). Congress labeled these
changes, "Increasing the use and transparency of compassionate
release.", 164 Cong.Rec. H10346, H10358(2018)(Emphasis added).
Even with the Attorney General ("AG") April 3rd memorandum of 2020,
due to the COVID-19, especially in this institution, for what
could not be more for bias and discriminatory reasons has fell
on dumb lips, deaf ears, and blind eyes, for the same reasons


                                    8
        Case 4:12-cr-00065-D Document 260 Filed 04/27/20 Page 8 of 9
found by the OIG, or just plain negligence.
   Persuant to the Fair Sentencing Act (FSA), this court has dis-
cretion to reduce the term of imprisonment imposed in this case
based on 3582(c)(1)(A) if it concludes that, Victor Andrade Cantu,
(1) "Extraordinary and compelling reasons' warrant a reduction in
sentence; (2) Consideration of the factors set forth in section
3553(a), and (3) "such a reduction is consistent with applicable
policy statements issued by the sentencing commission", 18 U.S.C.S.
3582(c)(1)(A), (B) and (D); and section 404 of the First Step Act
of 2018. 2-3.
   Accordingly, for the reasons argued herein, the court should
grant Victor Andrade Cantu     ('~Victor")        a reduction in sentence and
compassionate release. May God have mercy on us!
Respectfully submitted this day: 04/.!1/2020
By: Victor Andrade Cantu
Reg. No.: 56828-018
Oakdale F.C.I. II
P.O. BOX 5010
Oakdale, LA     71463

Signature:    !/c/or    JV,drcc!e   C?.rJ   z!o




                                     9
        Case 4:12-cr-00065-D Document 260 Filed 04/27/20 Page 9 of 9
